Citation Nr: 1631023	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-19 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to an effective date earlier than March 11, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1970.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO denied an effective date earlier than March 11, 2010, for the grant of service connection for PTSD that was originally assigned in a July 2010 rating decision based on the Veteran's request for reconsideration.

An informal videoconference was held before a Decision Review Officer in February 2014, and a hearing was held before the undersigned Veterans Law Judge at the RO in March 2016.  The conference report and a transcript of the Board hearing are of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file mostly contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal.  There are VA treatment records and a VA examination report that were added to the claims files after the January 2015 supplemental statement of the case (SSOC) for the adjudication of other PTSD-related claims for which there is not an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  On review, these records show ongoing VA treatment and complaints and do not pertain to the effective date issue on appeal.  Thus, the additional evidence does not materially alter the outcome of the case.  As such, the Board finds that remand for initial AOJ review of this evidence in relation to this claim is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claim.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In addition, it appears that the Veteran has filed formal claims for a temporary total evaluation based on hospitalization for PTSD, service connection for gastroesophageal reflux disease, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); however these issues have not been adjudicated by the AOJ.  See April 2015 intent to file; August 2015 and March 2016 formal claims.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO denied service connection for PTSD.  The Veteran was notified of the decision and his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.

2.  Following the October 2001 rating decision, the Veteran first filed a request to reopen a claim for service connection for PTSD on March 11, 2010.

3.  There has been no valid claim of clear and unmistakable error (CUE) in the October 2001 rating decision.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 11, 2010, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.156, 3.155, 3.157, 3.400, 20.302, 20.1103 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the Veteran is challenging the effective date assigned for the grant of service connection for PTSD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and service personnel records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran, his family members, and his representatives, as well as a transcript of the Board hearing.  In addition, the Veteran was afforded a VA examination in May 2010 in connection with his claim for service connection that shows that he has a diagnosis of PTSD since filing his request to reopen in March 2010.

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in March 2016.  The Veterans Law Judge clearly set forth the issue to be discussed and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of the claim or the date entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) (holding that 38 U.S.C.A. § 5110(a) "is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed").  The Court explained that the statutory framework does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits based on a reopened claim.  Id. (holding that the term "new claim," as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157.
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an effective date earlier than March 11, 2010, for the grant of service connection for PTSD.

The Veteran has contended that he should be compensated for his service-connected PTSD from the date of his original compensation claim that was filed in 2001.  See March 2016 Bd. Hrg. Tr. at 4.

In an October 2001 rating decision, the RO initially considered and denied a claim for service connection for PTSD.  In so doing, the RO considered the service treatment and service personnel records reflecting the nature of the Veteran's military assignment and duties, as well as the content of his original claim, but found that he did not have a diagnosis of PTSD at that time.  The RO also noted that the Veteran's service records show that he had Vietnam combat service with participation in multiple campaigns, but that he did not respond to the October 2000 and July 2001 letters requesting that he provide information about his stressors.

The Veteran and his representative were notified of the decision, but did not appeal or submit new and material evidence within the one-year period thereafter.  See also Bd. Hrg. Tr. at 4-5, 11-12 (the Veteran did not dispute that he let the appeal period expire for that decision). 

There are several circumstances that are potentially applicable in this case regarding the finality of that rating decision.

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of clear and unmistakable error (CUE).  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40 at 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

In this case, the Veteran and his representative have not specifically alleged a valid claim of CUE in the October 2001 rating decision.  In this regard, the Board acknowledges the representative's statement during the Board hearing that VA failed in its duty to assist by not providing the Veteran a VA examination in connection with his original claim (see Bd. Hrg. Tr. at 9-10).  However, it is well established that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE. Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  Stated another way, any breach by VA of its duty to assist, such as by providing an adequate examination, cannot form a basis for a claim of clear and unmistakable error because such a breach creates only an incomplete record rather than an incorrect one. See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  Additionally, any allegations regarding how the AOJ weighed or evaluated the facts of the case in October 2001 rating decision cannot form the basis of a clear and unmistakable error claim. Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

The Board also acknowledges the Veteran's report that he allowed the original appeal period to expire (i.e., did not file a notice of disagreement (NOD)) because of his family-related issues during that time.  He also essentially indicated that he felt it was useless to pursue the claim at that time because he did not receive help from VA when he first requested it.  See, e.g., August 2010 written statement and Bd. Hrg. Tr. at 3-4, 6-7.

The Veteran indicated that he did receive the October 2001 rating decision notification letter, but he received it months later because of the geographic moves thathe had made.  See Bd. Hrg. Tr. at 3.  The May 2010 VA examiner indicated that the Veteran's history of frequent moves was as likely as not related to his PTSD.  To the extent that the Veteran has attributed his inaction to his emotional state due to his PTSD, the application of equitable tolling within the context of veterans law stems from Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990), wherein the United States Supreme Court (Supreme Court) held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id. at 95-96.

As it applies to the governing statute in this case, 38 U.S.C.A. § 5110, Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) held that equitable tolling, which may be applied to a statute of limitations, does not apply to § 5110 because it does not contain a statute of limitations, but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances.

The following year, Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004) expanded equitable tolling to apply not only where the claimant has been "induced or tricked by his adversary's misconduct," but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'"  Id. at 1321 (citations omitted).  As Barrett dealt with the statute of limitation for filing appeals to the Court from decisions of the Board under 38 U.S.C.A. § 7266, it did not reverse Andrews on the point that the effective dates prescribed by § 5110 are not statutes of limitation.

Therefore, the controlling case law as set forth in Andrews is that equitable tolling does not apply to 38 U.S.C.A. § 5110, the provision upon which the effective date for the Veteran's acquired psychiatric disability is based.  A more recent decision of the Federal Circuit also addressed this issue, cited to Andrews as good law, and similarly concluded that equitable tolling is not an available remedy to an appellant under § 5110.  See Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).  Accordingly, the Veteran's equitable tolling argument must fail on this basis because he is asking the Board to "waive the express statutory requirements for an earlier effective date," which it cannot do.  See Edwards v. Peake, 22 Vet. App. 29, 36-37 (2008) (quoting Andrews, 351 F.3d at 1138).  Thus, the doctrine of equitable tolling is not for application in this case.

Although the doctrine of equitable tolling is an evolving area of VA jurisprudence, current jurisprudence appears to indicate that the time period for filing an NOD is also not subject to equitable tolling.

In Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428 (2011), the Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts.  Rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling.  See also Bowles v. Russell, 551 U.S. 205 (2007).  For the reasons set forth below, the Board concludes that the requirement that a claimant file a timely NOD is a jurisdictional predicate to the Board's adjudication of a matter. 

In this regard, the Board has jurisdiction over appeals from all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans and their dependents or survivors.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.101, 20.200.

A claimant may initiate an appeal to the Board from an unfavorable decision by the Secretary by filing an NOD.  The NOD "shall" be filed within one year of the mailing of notification of the unfavorable decision.  If the claimant does not file an NOD within the one-year period, the decision "shall become final."  If a timely NOD is filed, however, the claimant completes the appellate process by submitting a substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105.

In Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal, the language used by Congress in enacting the statute for filing an NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where an NOD had not been filed, but not where a substantive appeal had not been filed.  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: 'notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination,' and '[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final.'"  Id. at 44 (citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553) (enacting both NOD and substantive appeal requirements).  In light of the Court's discussion in Percy, the Board finds that the filing of an NOD is jurisdictional, and thus not subject to the equitable tolling doctrine.  Accordingly, for the reasons discussed above, the Board finds no basis upon which to assign an effective date earlier than March 11, 2010, based on the Veteran's implied equitable tolling arguments.

Moreover, even assuming for the sake of argument that equitable tolling was available to the Veteran, an earlier effective date would remain unwarranted.  According to Barrett, mental illness could justify equitable tolling and the generalized standards should govern claims of mental incompetence.  To obtain the benefit of equitable tolling, a veteran must show that the failure to file was the direct result of a mental illness that rendered him or her incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  See Barrett, 363 F.3d at 1321 (citations omitted).  The Veteran has not alleged that this is the case, and the record does not otherwise support such a finding.  He indicated during the Board hearing that he made a deliberate decision not to appeal the October 2001 denial because he felt it would be useless to try again, having received no help the first time.

In summary, the Board finds that the Veteran's psychiatric disability in October 2001 did not render him incapable of rational thought or deliberate decision-making, incapable of handling his own affairs, or unable to function in society.  The findings do not rise to the high level of psychiatric impairment as required by Barrett.  As such, equitable tolling, if it was available to the Veteran, would not be warranted.

Finally, the Board observes that the Veteran submitted copies of additional service personnel records with his March 2010 claim, along with copies of the service personnel records that the RO considered in connection with the original rating decision.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim.  Mayhue v. Shinseki, 24 Vet. App. 273, 277 (2011).

In this case, however, the additional service records provided by the Veteran consist of enlistment documents and administrative actions and are not relevant to the Veteran's claimed in-service stressors from his Vietnam service that formed the basis for the grant of service connection.  The service records related to the Veteran's Vietnam combat service were associated with the claims file and considered by the RO in the October 2001 rating decision, including a May 1969 service treatment record documenting treatment following a Chinese grenade explosion next to his foxhole and the listing of his combat campaigns.  Indeed, the RO acknowledged the Veteran's combat-related service in the October 2001 rating decision and denied the original claim on the basis of no current diagnosis of PTSD.  The additional service records did not include any evidence of a diagnosis of PTSD after service.

The Board acknowledges the prior representative's suggestion that the RO did not consider any service personnel records at the time of the October 2001 rating decision.  See May 2014 written statement.  However, it is clear from the narrative in that rating decision that the claims file contained the service personnel records documenting the Veteran's combat missions at that time, even though the evidence was listed as "DD 214 and service medical records" only; those records were received at the same time as the service treatment records.  See February 2001 3101 printout.  Therefore, the receipt of the additional service records does not provide a basis for an earlier effective date.

Based on the foregoing, the October 2001 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

Following the October 2001 rating decision, the Veteran first filed a request to reopen a claim for service connection for PTSD on March 11, 2010.  In the July 2010 rating decision, the RO reopened the claim and granted service connection for PTSD effective from the date of receipt of the March 2010 claim.

On review, the record does not contain any earlier communication following the October 2001 rating decision indicating an intent to file a service connection claim for PTSD.  In fact, there is no correspondence in the claims file from either the Veteran or a representative between the October 2001 rating decision and the March 2010 claim.  See also Bd. Hrg. Tr. at 6-7 (Veteran confirming that he did not file any other claims or pursue the PTSD claim between 2001 and 2010).  VA is obligated to consider all possible bases for compensation; however, this does not mean that it is required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Regarding the date of entitlement, the Board acknowledges the Veteran's contention that he is entitled to an earlier effective date because he experienced PTSD-related symptomatology prior to March 2010.  He submitted personal written statements, as well as written statements from his wife and children in support of his claim that have been carefully reviewed and considered.  Nevertheless, even assuming that the evidence shows that the Veteran met the requirements for service connection prior to March 2010, the effective date for an award based on a claim reopened after final adjudication cannot be earlier than the date of VA's receipt of the claim.

The Board notes that the VA treatment records show a positive PTSD screen in June 2009, approximately a year before he filed his current claim.  Although the date of a VA or service department hospitalization or examination may be accepted as an informal claim in some instances under 38 C.F.R. § 3.157(b), that regulation is not applicable to the VA treatment records in this case.  The type of reopening contemplated under 38 C.F.R. § 3.157(b) is for compensation where a claim for service connection has been allowed but "compensation disallowed for the reason that the service-connected disability is not compensable in degree."  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); Crawford v. Brown, 5 Vet. App. 33 (1993).  Here, a claim for service connection for PTSD was denied in October 2001, and the RO reopened and granted the claim in a July 2010 rating decision; no formal claim for service connection for PTSD had been allowed before the July 2010 rating decision was promulgated.  Accordingly, the provisions of 38 C.F.R. § 3.157(b) do not apply in this case.

Based on the foregoing, the Board concludes that, following the October 2001 rating decision, a formal or informal claim for service connection for PTSD was not received prior to the claim submitted on March 11, 2010, the effective date currently assigned.  The Board has considered the Veteran and his family's reports of the stressful situations, including his wife's illness, around the time of the filing of his original claim and the subsequent rating decision, as well as their recollections of the Veteran's symptoms over the years; however, the Board is bound by the law and regulations regarding effective dates that do not provide for an exception based on the facts of this case.  See 38 U.S.C.A. §§ 503, 7104.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to an effective date earlier than March 11, 2010, for the grant of service connection for PTSD is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


